Detailed Action
1. 	This Action is in response to Applicant's patent application filed on April 6, 2020. Claims 1-20 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Terminal Disclaimer
4.	The terminal disclaimer filed on April 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,162,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5.	Claims 1-20 are allowed.

6.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-20, the prior art of record of NIPPER; Richard discloses at paragraph 25 utilization of the internet as a conglomerate of multiple millions of cross-linked computers and their processors (Central Processing Units, CPUs) worldwide for the voting procedure, such that the participation of millions of people with a connection to the internet or to another computer network in the voting process is advantageously made possible if they have access to a computer connected to the internet.
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 1-20 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claimed invention “selecting a subset of said affection-demonstrating digital images from spectators located within said electronically geofenced perimeter of said spectator event as candidates for entry into a voting stage of said contest; broadcasting said selected subset of said affection demonstrating digital images to a global of community of spectators both located at the spectator event and watching the spectator event via a media outlet.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Sims; Thomas William (US 20140378212 A1) discloses at paragraph 5; holding an online contest using a web site by holding online contests which challenge contestants to create advertisements for one or more sponsor companies
	KRITT B A et al. (US 20140267747 A1) discloses at paragraph 7; capturing images at different locations and from different vantage points in a venue during an event and storing the images on a server.
8.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
April 19, 2022